United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 03-41663
                        Conference Calendar



CHARLES RAY BURTON,

                                    Petitioner-Appellant,

versus

R. CHILDRESS, Warden,

                                    Respondent-Appellee.

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                        USDC No. 1:03-CV-1381
                         --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     Charles Ray Burton, federal prisoner # 09147-035, appeals

from the district court’s dismissal of his 28 U.S.C. § 2241

petition.   Burton was convicted in 1996 in the Western District

of Texas of possession with intent to distribute cocaine base and

cocaine and was sentenced to 360 months’ imprisonment.      He was

later resentenced to 211 months’ imprisonment.

     The district court dismissed his 28 U.S.C. § 2241 petition,

determining that Burton had not satisfied the criteria set forth

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-41663
                                -2-

in Reyes-Requena v. United States, 243 F.3d 893, 904 (5th Cir.

2001), to support his claims under the savings clause of 28

U.S.C. § 2255.   Burton’s brief does not address the district

court’s conclusion that he did not meet the criteria for raising

his claims in this 28 U.S.C. § 2241 petition pursuant to the

savings clause of 28 U.S.C. § 2255.    Thus, he has abandoned the

only issue on appeal by failing to brief it.    Brinkmann v. Dallas

County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

This appeal is without arguable merit and, therefore, it is

DISMISSED as frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983); 5TH CIR. R. 42.2.    We warn Burton that the

filing of frivolous pleadings in the future could subject him to

sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.